Order entered September 26. 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00465-CR

                  ROYAL DOUGLAS ROBINSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F16-00017-U

                                      ORDER

      Before the Court is appellant’s September 21, 2022 pro se motion requesting

leave to file appellant’s second motion for extension of time to file his brief. By

order entered September 14, 2022, the Court ordered appellant’s tendered brief

filed as of that date. Accordingly, we DENY AS MOOT appellant’s motion

seeking leave to file for a second extension on his brief.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE